Per Curiam.
This is an appeal of a divorce decree by the defendant. Neither side wishes to challenge the granting of the divorce, but the defendant is dissatisfied with the judgment as to his support obligations. The plaintiff likewise complains, but, in her view, the support payment is too low.
Both parties are, in effect, challenging the sufficiency of the evidence to support the findings and, ultimately, the judgment order. This Court has many times pointed out that, given testimonial support as here, it is for the trial court to evaluate the evidence and fashion findings, which will be validated if they are founded upon evidence in the case. Vermont Structural Steel Corp. v. S. D. Ireland Concrete Construction Corp., 137 Vt. 371, 372, 406 A.2d 392, 393 (1979); V.R.C.P. 52. No reason to depart from this rule appears here.

Judgment affirmed.